DETAILED ACTION
This action is in response to an amendment filed 5/27/21.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-10 and 42-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, the term “high" (as in high acoustic velocity) in line 3 is a relative term which renders the claim indefinite. The term "high" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Claims 6-10 inherit the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, rejection based on their dependencies on claim 5.
Regarding claim 6, the term “low” (as in low acoustic attenuation) is a relative term which renders the claim indefinite. The term “low” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one 
Regarding claim 42, the preamble of the amended claim states each packaged electronic component comprises…an inner passivation material surrounding the electronic components and partially covering the electronic components…”  It is unclear to the examiner how each electronic component (singular) comprises an inner passivation material that surrounds [presumably all of] the electronic components (plural). Furthermore, this feature is not illustrated in the Drawings.  Claim 43 inherits the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, rejection based on its dependency on claim 42.
Allowable Subject Matter
Claims 1-4, 11-17, 20-21, 24-26, 28-29, 32-35, and 39-41 are allowed.

Response to Arguments
Applicant’s arguments with respect to claims 42-43 have been considered but are moot in view of the new ground(s) of rejection.
Applicant's arguments filed 5/27/21 have been fully considered but they are not persuasive with regards to claims 5 and 6.
Regarding the claim 5 rejection, Applicant argues that the term “high” (as in “high acoustic velocity”) does not render the claim indefinite since the Specification (in paragraph [00441]) identifies Mo, W, W-Ti, and Ru as having “high acoustic velocity.”  Examiner does not find this persuasive.  Materials such as Mo, W, W-Ti, and Ru described as “high acoustic velocity” materials appear to be given as a sample (by using language “such as”) and not intended as an exhaustive list.  Applicant further argues one of ordinary skill would understand that refractory metals of Mo, W, W-Ti, and Ru are known as having the relative properties of high acoustic velocity.  Examiner does not find this persuasive since mere allegations of conclusory statements are not evidence.
Regarding the claim 6 rejection, Applicant argues that the term “low” (as in “low acoustic attenuation”) does not render the claim indefinite since the Specification (in paragraph [00441]) identifies Mo, W, W-Ti, and Ru as having “low acoustic attenuation.”  Examiner does not find this persuasive.  Materials such as Mo, W, W-Ti, and Ru described as “low acoustic attenuation” materials appear to be given as a sample (by using language “such as”) and not intended as an exhaustive list.  Applicant further argues one of ordinary skill would understand that refractory metals of Mo, W, W-Ti, and Ru are known as having the relative properties of low acoustic attenuation.  Examiner does not find this persuasive since mere allegations of conclusory statements are not evidence.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REEMA PATEL whose telephone number is (571)270-1436.  The examiner can normally be reached on M-F, 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles D Garber can be reached on (571)272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REEMA PATEL/Primary Examiner, Art Unit 2812